Citation Nr: 0529494	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for the assignment of a 100 percent rating for aortic valve 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1985 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2004, the veteran withdrew claims for entitlement to 
service connection for depression and impotence, claimed as 
secondary to his service-connected heart disability.

In October 2004, the veteran was informed of a scheduled 
Board hearing in Washington, D.C. in January 2005 pursuant to 
his July 2004 request for such a hearing.  However, later in 
October 2004, the veteran informed the Board that he was 
unable to attend a Board hearing and instead requested an 
informal hearing presentation by his representative.  This 
was completed in September 2005.


FINDINGS OF FACT

1.  In September 2002, the Board granted the veteran's claim 
for service connection for aortic valve disease.

2.  Pursuant to the Board's September 2002 decision, in 
November 2002, the RO granted service connection for aortic 
valve disease and assigned a 50 percent rating effective 
January 5, 1998, and a 100 percent rating, effective May 8, 
2001.  The veteran timely appealed this decision.

3.  It is not factually ascertainable that the veteran's 
aortic valve disease was 100 percent disabling prior to May 
8, 2001.  




CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than May 8, 2001, for a 100 percent evaluation for aortic 
valve disease have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the November 2002 decision preceded the August 
2003 date that the RO furnished VCAA notice to the appellant.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the claimant in this 
case.  In the August 2003 letter, as well as the December 
2003 statement of the case and July 2004 supplemental 
statement of the case, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the August 2003 
letter implicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  In this regard, 
the claimant was advised to identify any source of evidence 
and that VA would assist in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the claimant must also furnish any 
pertinent evidence that he may have and that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim.  The claimant was also 
provided with the opportunity to attend a hearing, but he 
canceled his hearing request.  The claimant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in this 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The veteran asserts that the effective date for the 
assignment of a 100 percent evaluation for his aortic valve 
disease should date back to the date following his service 
discharge, in 1985.  

As a starting point, the assigned ratings in this case were 
made based on the veteran's initial claim for service 
connection for a heart disability that he filed in January 
1998.  This is the earliest possible date for the grant of 
service connection.  In this regard, the general rule in the 
statutory provisions is that for the effective date of an 
award for compensation or increased compensation, 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a).  The exception 
being that in instances where the veteran files a claim for 
service connection within one year of his service discharge, 
the effective date of an award of compensation will be the 
day following the date of discharge from service.  See 
38 U.S.C.A. § 5110(b)(1).  Because the veteran did not file a 
claim for service connection his heart disability until well 
after one year of his service discharge, in January 1998, he 
cannot get compensation prior to this date.

In specific regard to increased rating claims, the statutory 
and regulatory provisions provide that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(0).

In view of the above, the pertinent question for 
consideration is whether it is factually ascertainable that 
the veteran met the criteria for a 100 percent rating for his 
service-connected aortic valve disease at any point from the 
date of the grant of service connection in January 1998 to 
May 8, 2001.  

The criteria for aortic valve disease is found under 
38 C.F.R. § 4.104, Diagnostic Code 7000.  Under this code a 
10 percent rating is warranted for a workload greater than 7 
METS but not greater than 10 mets results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating is warranted for 
workload of greater than 5 METS but not greater than 7 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on electro-
cardiogram, echocardiogram, or X-ray.  For a 60 percent 
rating, there must be more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or; workload of 3 METS or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricle dysfunction with an ejection fraction of 
less than 30 percent.

After reviewing the evidence in this case, the Board finds 
that May 8, 2001, is the earliest date that it was factually 
ascertainable that the veteran was entitled to a 100 percent 
rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.157, 3.400(o)(2) (2004).  It was on this date that the 
veteran's physician, Dr. Karkoutly, submitted a report 
stating that the veteran was a "New York Heart Association 
Class 2 to 3 at [that] time."  He also stated that the 
veteran experienced symptoms with moderate exertion.  He 
further noted that there had been some regression of the 
veteran's status since he saw him one year earlier.  Shortly, 
thereafter, in August 2001, the veteran underwent a VA 
examination where it was similarly noted that the veteran 
reported an activity level which was consistent with "2-3 
mets."  This satisfies the criteria for a 100 percent rating 
(despite an August 2001 echocardiogram revealing an ejection 
fraction of 70 percent).  There is simply no evidence on file 
which shows that the veteran's service-connected aortic valve 
disease met the criteria for a 100 schedular rating earlier 
than May 8, 2001.  Moreover, the evidence prior to May 8, 
2001, specifically shows that the veteran's heart disability 
did not meet the criteria for a 100 percent rating.  In this 
regard, an October 1999 echocardiogram from Methodist 
Hospital shows that the veteran's overall ejection fraction 
was 48 percent.  

In April 2000, VA received an undated letter from Fr. 
Karkoutly containing the veteran's symptoms of shortness of 
breath and dizziness, his suspicion for worsening aortic 
valve function, and his opinion that the veteran should be 
disabled given his aortic valve ailment.  However, no 
examination or clinical studies were noted at that time 
thereby rendering the letter inadequate for rating purposes.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for an effective date earlier than May 
8, 2001, for a 100 percent rating for aortic valve disease.  
Accordingly, the benefit-of-the-doubt rule does not apply and 
the claim must be denied. 38 U.S.C.A. § 5107(b).


ORDER

The claim for an effective date earlier than May 8, 2001, for 
the assignment of a 100 percent rating for aortic valve 
disease is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


